Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (the “Agreement”) dated as of
September 21, 2016, is entered into by and between Del Toro Silver Corp. (“Del
Toro”), and Asher Enterprises, Inc. (“Asher” and together with Del Toro,
collectively, jointly and severally, referred to herein as the “Parties” or
singularly a “Party”).

 

Whereas, Del Toro has issued to Asher two (2) convertible promissory notes dated
October 21, 2013 (the “October Note”) and December 18, 2013 (the “December Note”
and together with the October Note, collectively the “Notes”).

 

Whereas, Asher has partially converted the October Note into equity leaving a
principal balance (not including accrued interest and default interest) of
$32,165.00; and Asher has partially converted the December Note leaving a
principal balance (not including default fees, accrued interest and default
interest) of $31,500.00.

 

WHEREAS, the Parties desire to settle the Notes pursuant to the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
conditions, covenants and agreements set forth below, the amount and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.     Mutual Releases.

 

(a)     Subject to and effective upon the receipt by Asher on or prior to
September 23, 2016 (“Payment Date”) of $50,000.00 (Fifty Thousand Dollars) (the
“Settlement Amount”), each of Del Toro and Asher does hereby irrevocably release
the other Party, on behalf of themselves, and all persons or entities claiming
by, through or under them, and their respective shareholders, officers,
directors, heirs, successors and assigns, hereby fully, completely and finally
waive, release, remise, acquit, and forever discharge and covenant not to sue
the other Parties, as well as the other Parties’ respective officers, directors,
shareholders, trustees, parent companies, sister companies, affiliates,
subsidiaries, employers, attorneys, accountants, predecessors, successors,
insurers, representatives, and agents with respect to any and all claims,
demands, suits, manner of obligation, debt, liability, tort, covenant, contract,
or causes of action of any kind whatsoever, at law or in equity, including
without limitation, all claims and causes of action arising out of or in any way
relating to the Notes and the conversion of the Notes into equity of Del Toro.
The Parties warrant and represent that they have not assigned or otherwise
transferred any claim or cause of action released by this Agreement.

 

(b)     The Parties acknowledge and agree that these releases are GENERAL
RELEASES. The Parties expressly waive and assume the risk of any and all claims
for damages which exist as of this date, but which they do not know or suspect
to exist, whether through ignorance, oversight, error, negligence, or otherwise,
and which, if known, would materially affect his or her or its decision to enter
into this Agreement. The Parties expressly acknowledge that this waiver of
claims includes any claims for any alleged fraud, deception, concealment,
misrepresentation or any other misconduct of any kind in procuring this
Agreement. The Parties specifically do not, however, waive or release any claim
that may arise for breach of this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Authority. The Parties represent and warrant that they possess full
authority to enter into this Agreement and to lawfully and effectively release
the opposing Party as set forth herein, free of any rights of settlement,
approval, subrogation, or other condition or impediment. This undertaking
includes specifically, without limitation, the representation and warranty that
no third party has now acquired or will acquire rights to present or pursue any
claims arising from or based upon the claims that have been released herein.

 

3.     Entire Agreement. The Parties represent and agree that no promise,
inducement, or agreement other than as expressed herein has been made to them
and that this Agreement is fully integrated, supersedes all prior agreements and
understandings and any other agreement between the Parties, and contains the
entire agreement between the Parties.

 

4.     Governing Law and Jurisdiction. The laws of the State of New York shall
apply to and control any interpretation, construction, performance or
enforcement of this Agreement. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of Nassau. The parties to this Agreement hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Parties hereby waive trial by jury.

 

5.     Attorneys’ Fees and Costs for Breach. The prevailing Party in any action
to enforce or interpret this Agreement is entitled to recover from the other
Party its reasonable attorneys’ fees.

 

6.     Modification. No oral agreement, statement, promise, undertaking,
understanding, arrangement, act or omission of any Party, occurring subsequent
to the date hereof may be deemed an amendment or modification of this Agreement
unless reduced to writing and signed by the Parties hereto or their respective
successors or assigns.

 

7.     Severability. The Parties agree that if, for any reason, a provision of
this Agreement is held unenforceable by any court of competent jurisdiction,
this Agreement shall be automatically conformed to the law, and otherwise this
Agreement shall continue in full force and effect.

 

8.     Counterparts. This Agreement may be executed in several counterparts and
all counterparts so executed shall constitute one agreement binding on all
Parties hereto, notwithstanding that all the Parties are not signatories to the
original or the same counterpart. Facsimile signatures shall be accepted the
same as an original signature. A photocopy of this Agreement may be used in any
action brought to enforce or construe this Agreement.

 

9.     No Waiver. No failure to exercise and no delay in exercising any right,
power or remedy under this Agreement shall impair any right, power or remedy
which any Party may have, nor shall any such delay be construed to be a waiver
of any such rights, powers or remedies or an acquiescence in any breach or
default under this Agreement, nor shall any waiver of any breach or default of
any Party be deemed a waiver of any default or breach subsequently arising.

 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
duly executed as of the date first above written.

 

 

 

DEL TORO SILVER CORP.

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Patrick Fagen

 

 

 

Patrick Fagen

 

 

 

Chief Financial Officer

 

 

 

 

Asher Enterprises, Inc.

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Curt Kramer

 

 

 

CURT KRAMER

 

 

 

President

 